internal_revenue_service number release date index number ---------------------- ------------------------------------------- ----------------------------------------------- in re ---------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number -------------------- refer reply to plr-128360-09 date october legend taxpayer corporation a corporation b corporation c_corporation d corporation e partnership partnership disregarded_entity disregarded_entity disregarded_entity disregarded_entity disregarded_entity disregarded_entity disregarded_entity country country country country country country country country a percent b percent c percent date date product x ---------------------- ----------------------- -------------------------------------------- --------------------------------------------- ----------------------------------------- ------------------------------- ------------------------- ------------------------------ ----------------- --------------------------- ------------------------- -------------------------- -------------------------- ----------------------------------------- ---------------------------- ----------------------------- -------------- ---------------- --------------- ------- ----- ------------ -------- -------- -------- ------- ------------------ --------------------- ------------------- plr-128360-09 a dollars ---------------------- dear ---------------------- the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is in response to a letter dated date in which you requested a ruling that corporation c’s distributive_share of income from partnership will not constitute foreign_base_company_sales_income pursuant to sec_954 and sec_954 of the internal_revenue_code code facts taxpayer is a u s_corporation that conducts activities directly and through domestic and foreign subsidiaries and holds various joint_venture interests including partnerships through u s and foreign_corporations taxpayer owns of the issued and outstanding shares of corporation a a u s_corporation and member of taxpayer’s consolidated_group corporation a holds of the issued and outstanding shares of corporation b located in country corporation b owns of the issued and outstanding shares of corporation c located in country corporation c owns of the issued and outstanding shares of corporation d located in country corporation d has elected to be treated as an entity disregarded as separate from its owner for u s federal_income_tax purposes on date taxpayer corporation e an unrelated publicly traded corporation established under the laws of country and partnership an unrelated u s based investment consortium agreed to form an independent group of companies hereinafter the business group the business group is held through and includes partnership located in country which has elected to be treated as a partnership for u s federal_income_tax purposes the business group was formed for the purpose of manufacturing and selling product x the manufacture of product x is divisible into two distinct phases which occur at separate facilities in the first_phase raw materials are used to produce fabricated product x in the second_phase fabricated product x is assembled and tested to produce finished product x on date taxpayer contributed and assigned assets from an existing business in exchange for an a percent ownership_interest in partnership the majority of plr-128360-09 taxpayer's equity_interest in partnership is held by corporation d however because corporation d is treated as a branch or division of corporation c for u s federal_income_tax purposes corporation c is treated as the owner of corporation d's interest in partnership corporation e contributed assets from an existing business in exchange for a b percent ownership_interest in partnership partnership contributed a dollars in exchange for a c percent ownership_interest in partnership partnership owns of the issued and outstanding shares of disregarded_entity disregarded_entity is organized under the laws of country and has elected to be treated as an entity disregarded as separate from its owner for u s federal_income_tax purposes disregarded_entity is headquartered in country where most business group corporate officers reside because disregarded_entity is disregarded for u s federal_income_tax purposes the headquarters are considered a country branch of partnership hereinafter the country branch the country branch is the main operating company for the business group it engages in the purchase and sale of fabricated and finished product x with taxpayer and business group members disregarded_entity holds all of the issued and outstanding shares of numerous entities including disregarded_entity located in country disregarded_entity located in country disregarded_entity located in country disregarded_entity located in country disregarded_entity located in country disregarded_entity located in country under an agreement with the country government the country branch is subject_to a income_tax taxpayer owns and operates a product x fabrication facility located in the u s taxpayer sells fabricated product x from its facility as well as fabricated product x it purchases from an indirectly and wholly owned subsidiary to the country branch disregarded_entity owns and operates a product x fabrication facility located in country and sells fabricated product x to the country branch under an agreement with the country government disregarded_entity is subject_to an effective_tax_rate of disregarded_entity owns and operates a product x fabrication facility located in country and sells fabricated product x to the country branch under an agreement plr-128360-09 with the country government disregarded_entity is subject_to an effective income_tax rate of disregarded_entity owns and operates a product x fabrication facility located in country and sells fabricated product x to the country branch under an agreement with the country government disregarded_entity is subject_to an effective income_tax rate of disregarded_entity owns and operates a product x assembly and testing facility located in country fabricated product x is assembled tested and packaged for sale to customers as finished product x the assembly and testing activities performed by disregarded_entity are substantial and are generally considered to constitute manufacturing for purposes of sec_1_954-3 under an agreement with country disregarded_entity is subject_to an effective income_tax rate of disregarded_entity is headquartered in country and sells finished product x to unrelated customers throughout the world under an agreement with the country government disregarded_entity is subject_to an effective income_tax rate of disregarded_entity is headquartered in country and sells finished product x to unrelated customers primarily in country disregarded_entity is subject_to an effective income_tax rate of approximately corporation c is subject_to an effective income_tax rate of in its country of incorporation the country branch purchases fabricated product x from taxpayer disregarded_entity disregarded_entity and disregarded_entity and resells the fabricated product x to disregarded_entity for assembly and testing upon completion of the assembly and testing disregarded_entity sells finished product x to the country branch the country branch sells the finished product x to unrelated customers and or to disregarded_entity and disregarded_entity for direct sales to unrelated customers ruling requested taxpayer requests a ruling that corporation c’s distributive_share of income from partnership that is attributable to sales of product x assembled and tested by disregarded_entity does not constitute foreign_base_company_sales_income fbcsi pursuant to sec_954 and sec_954 of the code law plr-128360-09 sec_957 defines a controlled_foreign_corporation cfc as any foreign_corporation if more than percent of the total combined voting power of all classes of stock of such corporation entitled to vote or the total value of the stock of such corporation is owned or considered owned by u s shareholders on any day during the taxable_year of such foreign_corporation sec_951 defines a u s shareholder with respect to any foreign_corporation as a u_s_person who owns or is considered to own percent or more of the total combined voting power of all classes of stock entitled to vote of such foreign_corporation sec_958 and sec_958 provide that stock owned directly indirectly and constructively must be taken into account sec_958 provides that shareholders or partners of a foreign_entity are treated as actually owning foreign_corporation stock that is held by that foreign_entity sec_958 states that the amount of foreign_corporation stock treated as indirectly owned is determined based on the shareholder’s or partner’s proportionate ownership_interest in the foreign_entity which owns the foreign_corporation stock sec_1_958-1 states that the determination of a shareholder’s or partner’s proportionate ownership_interest in a foreign_entity for purposes of sec_951 and sec_957 will be determined based on all the facts and circumstance but that it will generally be made with reference to the amount of voting power such person owns in the foreign_entity sec_958 indicates that the constructive stock ownership rules of sec_318 with certain qualifications will apply to determine ownership under sec_951 sec_951 states that a u s shareholder must include in gross_income its pro_rata share of subpart_f_income sec_952 states that subpart_f_income includes foreign_base_company_income sec_954 states that foreign_base_company_income includes foreign_base_company_sales_income fbcsi as defined under sec_954 fbcsi under sec_954 includes income from the cfc’s purchase of personal_property from a related_person and the subsequent sale of such personal_property to any person income from the cfc’s sale to a related_person of personal_property purchased from any person income from the cfc’s sale of personal_property to any person on behalf of a related_person and income from the cfc’s purchase of personal_property from any person on behalf of a related_person sec_954 states that a person is a related_person with respect to a cfc if such person is an individual corporation partnership trust or estate which controls or is controlled by the cfc or such person is a corporation partnership trust or estate which is controlled by the same person or persons which control the cfc the section defines control as direct or indirect ownership of more than percent of the total voting power of all classes of stock entitled to vote or the total value of a corporation or more than percent of the beneficial_interest in a partnership plr-128360-09 additionally the same attribution_rules of sec_958 for determining ownership also apply when determining control sec_1_952-1 states that a cfc’s distributive_share of any item of partnership income is income that falls within a category of subpart_f_income described in sec_952 to the extent the item_of_income would have been income in such category if received by the cfc directly sec_1_954-1 states that unless otherwise provided to determine the extent to which a cfc's distributive_share of any item_of_gross_income of a partnership would have been subpart_f_income if received by it directly if a provision of subpart_f requires a determination of whether an entity is a related_person within the meaning of sec_954 or whether an activity occurred within or outside the country under the laws of which the cfc is created or organized this determination shall be made by reference to the cfc and not by reference to the partnership sec_1_954-3 provides that fbcsi does not include income of a cfc derived in connection with the sale of personal_property manufactured produced or constructed manufactured by such corporation in whole or in part from personal_property which it has purchased sec_1_954-3 provides that if purchased personal_property is substantially transformed prior to sale then that property will be treated as having been manufactured by the selling corporation sec_1_954-3 provides that if purchased property is used as a component of property that is sold and the operations conducted by the selling corporation in connection with the property purchased and sold are substantial in nature and generally considered to constitute the manufacture of property then the sale of the property will be treated as the sale of a manufactured product additionally sec_1 a iii includes a safe_harbor that provides that the operations of the selling corporation in connection with the use of the purchased property as a component part of the personal_property which is sold will be considered to constitute the manufacture of a product if in connection with such property conversion costs of such corporation account for at least percent of the cost_of_goods_sold sec_1_954-3 states that to determine the extent to which a cfc’s distributive_share of any item_of_income of a partnership would have been fbcsi if received by it directly the property sold will be considered to be manufactured by the cfc only if the manufacturing exception of sec_1_954-3 would have applied to exclude the income from fbcsi if the cfc had earned the income directly determined by taking into account only the activities of and property owned by the partnership and not the separate activities or property of the cfc or any other person sec_954 states that when the carrying on of activities by a cfc through a branch_or_similar_establishment branch outside the country of incorporation of the cfc has substantially the same effect as if such branch were a wholly owned plr-128360-09 subsidiary_corporation deriving such income under regulations prescribed by the secretary the income attributable to the carrying on of such activities of such branch shall constitute fbcsi sec_1_954-3 provides that if a cfc carries on manufacturing by or through a branch located outside the country under the laws of which the cfc is created or organized and the use of such branch for such activities with respect to personal_property purchased or sold by or through the remainder of the cfc has substantially the same tax effect as if the branch were a wholly owned subsidiary_corporation of the cfc then the branch and the remainder of the cfc will be treated as separate corporations for purposes of determining fbcsi of the cfc sec_1_954-3 provides that use of a manufacturing_branch will have substantially the same tax effect as if the branch were a wholly owned subsidiary_corporation of the cfc if income allocated to the remainder of the cfc is taxed in the year when earned at an effective rate_of_tax that is less than of and at least percentage points less than the effective rate_of_tax which would apply to such income under the laws of the country in which the branch is located if under the laws of such country the entire income of the cfc were considered derived by the cfc from sources within such country from doing business through a permanent_establishment therein received in such country and allocable to such permanent_establishment and the corporation were created or organized under the laws of and managed and controlled in such country hereinafter referred to as tax_rate disparity sec_1_954-3 provides that where a cfc carries on manufacturing by or through a branch located outside the country under the laws of which the cfc is created or organized and also carries on purchasing or selling activities by or through one or more branches located outside such country then the tax_rate_disparity_test must be applied separately to the income derived by each purchasing or selling branch by treating such purchasing or selling branch as though it alone were the remainder of the cfc for purposes of determining whether the use of such manufacturing_branch has substantially the same tax effect as if such branch were a wholly owned subsidiary_corporation of the cfc sec_1_954-3 provides that with respect to manufacturing activities performed by or through a branch purchasing or selling activities performed by or through the remainder of the cfc with respect to the personal_property manufactured by or through the branch shall be treated as performed on behalf of the branch sec_1_954-3 provides that to the extent applicable the principles of sec_1_954-1 shall be used to determine the effective rate_of_tax that would apply to the income of the branch sec_1_954-3 provides that tax determinations shall be made by taking into account only the income plr-128360-09 war profits excess profits or similar tax laws or the absence of such laws of the countries involved sec_301_7701-3 provides that a business_entity that is not classified as a per_se_corporation under sec_301_7701-2 an eligible_entity may elect its classification for u s federal_income_tax purposes regardless of how it is classified by a foreign_country by making an election on form_8832 sec_301_7701-2 provides that an eligible_entity with a single owner can elect to be classified as disregarded as an entity separate from its owner activities of the disregarded_entity will be attributed to the disregarded entity’s owner and any transactions between the disregarded_entity and the disregarded entity’s owner or other disregarded entities owned by the same owner will be ignored for u s federal_income_tax purposes analysis the analysis that follows applies the law set forth above to the following transaction flows the country branch purchases fabricated product x from the taxpayer and resells to disregarded_entity for assembly and testing upon completion of the assembly and testing disregarded_entity sells finished product x to the country branch the country branch sells the finished product x to unrelated customers and or to disregarded_entity and disregarded_entity for direct sales to unrelated customers these transactions are collectively referred to as the taxpayer fabricated transactions the country branch purchases fabricated product x from disregarded_entity disregarded_entity and disregarded_entity and resells to disregarded_entity for assembly and testing upon completion of the assembly and testing disregarded_entity sells finished product x to the country branch the country branch sells the finished product x to unrelated customers and or to disregarded_entity and disregarded_entity for direct sales to unrelated customers these transactions are collectively referred to as the foreign_branch fabricated transactions taxpayer fabricated transactions corporation a is a u s shareholder of corporation c under the indirect ownership rule_of sec_958 because it indirectly owns of corporation c through corporation b taxpayer is a u s shareholder of corporation c under the indirect ownership rule_of sec_958 and the constructive_ownership rule_of sec_958 because it indirectly owns of corporation c through corporation a and corporation b corporation c is a cfc because of corporation c stock is owned by u s shareholders corporation c and taxpayer are related_persons within the meaning of sec_954 plr-128360-09 corporation c owns an interest in partnership through corporation d which is disregarded for u s federal_income_tax purposes the activities of the country branch disregarded_entity disregarded_entity and disregarded_entity are generally attributed to partnership for u s federal_income_tax purposes moreover transactions between the country branch disregarded_entity disregarded_entity and disregarded_entity are generally ignored for u s federal_income_tax purposes thus pursuant to the taxpayer fabricated transactions partnership derives income from purchasing personal_property from taxpayer and selling it to unrelated customers because taxpayer is a related_party with respect to corporation c such income would be fbcsi if it were received by corporation c directly see sec_1_954-1 therefore corporation c’s distributive_share of such income qualifies as fbcsi under sec_1_952-1 however corporation c’s distributive_share of such income will also qualify for the manufacturing exception to fbcsi if the manufacturing exception would apply to exclude the income from fbcsi if corporation c were to earn the income directly taking into account only the activities of and property owned by partnership and not the separate activities of corporation c see sec_1_954-3 the assembly and testing activities disregarded_entity performs are substantial and are generally considered to constitute manufacturing because disregarded_entity is disregarded as an entity separate from partnership for u s federal_income_tax purposes these activities are attributed to partnership as a consequence if corporation c were to earn the income derived from the sale of finished product x directly the sale would be treated as the sale of a manufactured product under sec_1_954-3 and the manufacturing exception would apply thus corporation c’s distributive_share of partnership income derived from the taxpayer fabricated transactions qualifies for the manufacturing exception to fbcsi however disregarded_entity is a branch engaged in manufacturing outside the country under the laws of which partnership is organized under sec_1_952-1 the determination of whether a cfc’s distributive_share of an item of partnership income is fbcsi requires the item to be treated as though it were received by the cfc directly if the income were received by the cfc directly the manufacturing_branch rule would apply to determine whether any portion of that income should be treated as fbcsi therefore where the partnership carries on manufacturing activities through a branch located outside the country under the laws of which the partnership is created or organized the manufacturing_branch rule_of sec_1_954-3 may apply to treat the branch as a separate corporation the determination must be made by applying the tax_rate_disparity_test to compare the effective_tax_rate imposed on the income of the remainder of the partnership with the effective_tax_rate that would apply to such income under the laws of the country in which the branch is located if under the laws of such country the entire income of the partnership were considered derived by the partnership from sources within such country from doing business plr-128360-09 through a permanent_establishment therein received in such country and allocable to such permanent_establishment and the partnership were created or organized under the laws of and managed and controlled in such country where tax_rate disparity exists the manufacturing_branch must be treated as a separate corporation for purposes of determining fbcsi and purchasing or selling activities performed by or through the remainder with respect to the personal_property manufactured by or through the branch shall be treated as performed on behalf of the branch thus the tax_rate_disparity_test has to be applied to determine whether disregarded_entity must be treated as a separate corporation for the purposes of determining fbcsi because partnership also carries on selling activities through the country branch disregarded_entity and disregarded_entity the tax_rate_disparity_test must be applied separately to the income derived by each branch by treating such branch as though it alone were the remainder see sec_1_954-3 applying sec_1_954-3 a - b and treating the country branch as through it alone were the remainder disregarded_entity is not treated as a separate wholly owned subsidiary_corporation because the rate_of_tax on the income of the country branch is not less than of or at least percentage points less than the rate_of_tax which would apply to the income of the country branch under the laws of country if under the laws of country all the income of partnership derived through the country branch and disregarded_entity were derived from sources within country applying sec_1_954-3 a - b and treating disregarded_entity as through it alone were the remainder disregarded_entity is not treated as a separate wholly owned subsidiary_corporation because the rate_of_tax on the income of disregarded_entity is not less than of or at least percentage points less than the rate_of_tax which would apply to the income of disregarded_entity under the laws of country if under the laws of country all the income of partnership derived through disregarded_entity and disregarded_entity were derived from sources within country applying sec_1_954-3 a - b and treating disregarded_entity as through it alone were the remainder disregarded_entity is not treated as a separate wholly owned subsidiary_corporation because the rate_of_tax on the income of disregarded_entity is not less than of or at least percentage points less than the rate_of_tax which would apply to the income of disregarded_entity under the laws of country if under the laws of country all the income of partnership derived through disregarded_entity and disregarded_entity were derived from sources within country plr-128360-09 thus there is no tax_rate disparity between disregarded_entity and the country branch disregarded_entity or disregarded_entity therefore disregarded_entity is not treated as a separate corporation for purposes of determining fbcsi because the manufacturing exception under sec_1_954-3 applies to taxpayer fabricated transactions and the manufacturing_branch rule under sec_954 and sec_1_954-3 does not apply to such transactions corporation c’s distributive_share of partnership income derived from the taxpayer fabricated transactions is not fbcsi foreign_branch fabricated transactions in the foreign_branch fabricated transactions disregarded_entity disregarded_entity disregarded_entity and disregarded_entity are branches engaged in manufacturing outside the country under the laws of which partnership is organized therefore the tax_rate_disparity_test has to be applied to each to determine whether it must be treated as a separate corporation for the purposes of determining fbcsi see sec_1_954-3 because partnership carries on selling activities through the country branch disregarded_entity and disregarded_entity the tax_rate_disparity_test must be applied separately to the income derived by each sales branch by treating such branch as though it alone were the remainder see sec_1_954-3 as concluded in the analysis of taxpayer fabricated transactions above there is no tax_rate disparity between the effective_tax_rate imposed by country where disregarded_entity operates and the effective_tax_rate imposed on any of the sales branches thus disregarded_entity is not treated as a separate corporation for purposes of determining fbcsi the tax_rates imposed by country where disregarded_entity operates country where disregarded_entity operates and country where disregarded_entity operates are and respectively comparing these rates to the tax_rate imposed on the income of the country branch there is tax_rate disparity in each case because the rate is less than of and at least percentage points less than the or effective_tax_rate that would apply to the income of the country branch if it were derived from sources within country country or country respectively therefore with respect to sales of product x by the country branch disregarded_entity disregarded_entity and disregarded_entity will each be treated as a separate corporation for purposes of determining fbcsi see sec_1_954-3 the country branch will be treated as selling product x on behalf of each of disregarded_entity disregarded_entity and disregarded_entity see sec_1_954-3 comparing the tax_rates of country country and country to the tax_rate imposed on the income of disregarded_entity there is tax_rate disparity only with plr-128360-09 respect to country the tax_rate imposed on the income of disregarded_entity is less than of and at least percentage points less than the effective_tax_rate of that would apply to the income of disregarded_entity if it were derived from sources within country however the tax_rate is not less than of or at least percentage points less than the effective_tax_rate of or that would apply to the income of disregarded_entity if it were derived from sources within country or country respectively therefore with respect to sales of product x by disregarded_entity only disregarded_entity 4-and not disregarded_entity or disregarded_entity 3-will be treated as a separate corporation for purposes of determining fbcsi see sec_1_954-3 disregarded_entity will be treated as selling product x on behalf of disregarded_entity see sec_1_954-3 comparing the tax_rates of country country and country to the tax_rate imposed on the income of disregarded_entity there is no tax_rate disparity because the tax_rate is not less than of or at least percentage points less than the effective_tax_rate of or that would apply to the income of disregarded_entity if it were derived from sources within country country or country respectively therefore with respect to sales of product x by disregarded_entity disregarded_entity disregarded_entity and disregarded_entity will not be treated as separate corporations for purposes of determining fbcsi see sec_1_954-3 if disregarded_entity disregarded_entity and disregarded_entity were separate corporations each would be related to corporation c within the meaning of sec_954 partnership thus derives income from the sale of personal_property to customers on behalf of persons related to corporation c if corporation c received such income directly it would be fbcsi under sec_954 therefore corporation c’s distributive_share of such income qualifies as fbcsi under sec_1_952-1 however although the country branch and disregarded_entity must each be treated as a remainder selling on behalf of disregarded_entity disregarded_entity and disregarded_entity the remainder will in each case include the manufacturing activities of disregarded_entity sec_1_954-3 requires each sales branch to be treated as though it alone were the remainder for the purpose of applying the tax_rate_disparity_test to a manufacturing_branch where one or more sales branches are used where tax_rate disparity exists between a manufacturing_branch and a sales branch sec_1_954-3 provides that the remainder is treated as selling on behalf of the manufacturing_branch for purposes of sec_1_954-3 the remainder includes the aforementioned sales branch and any other portion of the partnership that is not a sales branch and is either not a manufacturing_branch or is a manufacturing_branch with respect to which tax_rate disparity does not exist relative to the aforementioned sales branch plr-128360-09 consequently although the country branch comprises part of a remainder selling on behalf of disregarded_entity disregarded_entity and disregarded_entity in each case the remainder will also include disregarded_entity similarly although disregarded_entity comprises part of a remainder selling on behalf of disregarded_entity the remainder will also include disregarded_entity because the assembly and testing activities disregarded_entity performs on fabricated product x are substantial and are generally considered to constitute manufacturing disregarded_entity will qualify each remainder for the manufacturing exception to fbcsi therefore corporation c’s distributive_share of partnership income derived from the sale of finished product x by the country branch where such product x was fabricated by disregarded_entity disregarded_entity and disregarded_entity and the sale of finished product x by disregarded_entity where such product x was fabricated by disregarded_entity will not be fbcsi thus no portion of corporation c’s distributive_share of partnership income derived from the foreign_branch fabricated transactions constitutes fbcsi this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent except as expressly provided herein we express no or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed in this letter pursuant to a power_of_attorney on file in this office a copy of this letter is being provided to your authorized representative sincerely ethan a atticks senior technical reveiwer international
